Citation Nr: 1423733	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected left knee strain with internal derangement, status post arthroscopy with excision of the medial plica.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder as due to exposure to beryllium.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in February 2010 and October 2010.  The Board notes that, in June 2012, the Veteran advised the Detroit RO that he had moved to Virginia and his claims file was permanently transferred in November 2012 to the RO in Roanoke, Virginia.

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue on appeal for service connection for a respiratory disorder as due to exposure to beryllium has been characterized as shown above because there was a prior final decision on this claim.  In the present case, the RO initially denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted; however, in the September 2011 Statement of the Case, the RO adjudicated the claim on the merits.  The Board, however, has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of what the RO did.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder as due to exposure to beryllium is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for left knee strain with internal derangement, status post arthroscopy with excision of the medial plica (hereafter "left knee disability") currently evaluated as 30 percent disabling in effect since May 2006.

2.  In or about October 2009, the Veteran sustained an injury to his left shoulder resulting in a partial tear of the supraspinatus and tendonosis.

3.  Resolving reasonable doubt in the Veteran's favor, his left shoulder injury and resulting partial tear of the supraspinatus and tendonosis of the left shoulder is proximately due to the service-connected left knee disability.


CONCLUSION OF LAW

The partial tear of the supraspinatus and tendonosis of the left shoulder is secondary to the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 501, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for partial tear of the supraspinatus and tendonosis of the left shoulder as secondary to the Veteran's service-connected left knee disability, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran claims that he incurred a left shoulder injury as a result of his service-connected left knee disability.  Specifically, he avers that, in approximately October 2009 while he was on his roof cleaning his gutters, his left knee gave out on him as a result of his service-connected disability causing him to fall onto his left arm in order to catch himself and prevent him from falling off the roof.  He did not seek immediate medical attention but mentioned it to his primary care physician at VA at his next appointment a few weeks later.  Thereafter he was sent for a study that showed he had partially torn some ligaments and they ordered physical therapy for it, which he was currently undergoing at the time he filed his claim in March 2010. 

The Board notes that the initial Primary Care Note for treatment of the left shoulder injury is not part of the record.  VA treatment records available, however, contain a December 2009 Primary Care Telephone Encounter Note that indicates the Veteran was spoken with regarding his left arm pain.  This note further indicates that the Veteran was last seen by his primary care physician in November 2009 and prescribed a 10-day supply of Flexeril and Vicodin.  It also noted that an ultrasound of the left shoulder was performed, which showed the following:  (1) focal hypo echogenicity noted at the attachment site of the anterior fibers of the supraspinatus tendon in keeping with focal tendonosis and a partial intrasubstance tear (measuring about 1 cm in the longitudinal plane) extending to the bursal surface.  No evidence of full thickness tear.  Remainder of the supraspinatus tendon was intact.  (2)  Infraspinatus, teres minor and biceps tendon were all intact.  (3)  Subtle cortical irregularity and focal thinning of the superior-most fibers of the subscapularis tendon were noted.  Again no full thickness tear demonstrated.  (4)  Minimal acromioclavicular joint osteoarthritis changes.  (5)  No significant subacromial subdeltoid bursa thickening.

In February 2010, the Veteran underwent a consultation with VA Physical Medicine and Rehabilitation for left shoulder pain.  It was noted that this started in October 2009 after a fall onto his outstretched left arm.  After examining the Veteran and reviewing the ultrasound findings, the assessment was "left shoulder pain due to partial tear/tendonosis supraspinatus."  

Consequently, the Board finds that the Veteran has a current disability, i.e., partial tear and tendonosis of the left supraspinatus.  The question raised by the Veteran's appeal is whether this disability is secondary to his service-connected left knee disability as he claims.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record shows the Veteran is service-connected for a left knee disability evaluated as 30 percent disabling, which rating has been in effect since May 2006.  The medical evidence of record does demonstrate that the Veteran reports episodes of giving way and the knee feeling "like rubber," and that he uses a brace for the knee provided by VA.  (See e.g., report of July 2007 VA examination.)  Furthermore, VA treatment records show that the Veteran was seen by his primary care physician in June 2009 with complaints of increased left knee pain over the previous two weeks.  He reported his knee popping and having occasional giving way.  The Veteran was referred for evaluation for a new knee brace.
The Veteran underwent a VA examination in April 2010 at which he again reported that his knee "gave out" on him while he was on his roof cleaning his gutters, and that he caught himself on his left arm injuring his left shoulder.  The examiner diagnosed only degenerative arthritis of the left shoulder.  Furthermore, the examiner did not provide an opinion as requested, but instead said the he cannot resolve the issue without resort to mere speculation that the Veteran's left shoulder degenerative arthritis is due to or a result of the Veteran's service-connected bilateral knee condition.  His rationale was that the Veteran stated that the service-connected knee gave out on him, he fell and hurt the shoulder.  Medical records from the Ann Arbor VA Medical Center state Veteran sought care at the time of injury for low back pain.  PT consult was February 10, 2010.  Incident not mentioned in November 2009 primary care note.

The Veteran and his spouse both testified at the March 2013 Board hearing as to the events that happened that caused the Veteran's left shoulder injury and his subsequent treatment.  His wife stated that she saw the Veteran's knee "just do this wobbly and then kind of ... he just went down...."  They both testified that the Veteran caught himself on his left shoulder placing his whole weight on it.

After considering all the evidence, the Board finds that it is at least in equipoise as to whether the Veteran's partial tear and tendonosis of the left supraspinatus is proximately due to his service-connected left knee disability.  The Veteran and his spouse are both competent to give testimony as to what events occurred at the time of the injury and what happened thereafter.  The Veteran is also competent to provide testimony as to the symptoms he has experienced as a result of the injury to the left shoulder and what treatment he has received.  The Board finds that their testimony is also credible as there is nothing of record to contradict it.  In fact, the VA treatment records appear to corroborate the Veteran's report of having injured his shoulder in the fall.  In addition, they support his statement that he received treatment by his primary care physician at his next appointment, which was a few weeks after the injury.  Furthermore, the record appears to support the statement that the Veteran's left knee gave way causing him to fall and injury his left shoulder as VA treatment records and prior VA examination reports show his reports of occasional giving way of the left knee and that he wears a brace on his left knee for support.  

As for the April 2010 VA examination, the Board finds it to be inadequate for rating purposes.  First, the examiner was asked to "state if it is at least as likely as not that [the Veteran's] current left shoulder condition is due to his s/c knee conditions."  Despite noting the Veteran had a partial thickness tear of the supraspinatus tendon, the examiner only diagnosed degenerative arthritis of the left shoulder based on X-rays taken the day of the examination.  However, it appears these degenerative changes were also noted on the November 2009 ultrasound tending to indicate that those changes were present before the injury to the left shoulder causing the partial tear and tendonosis of the left supraspinatus.  Thus, the examiner's purported medical opinion only relates to the degenerative arthritis he diagnosed and not the partial tear of the left supraspinatus, which appears to be the injury caused by the fall.  

In addition, the examiner's opinion, which is really no opinion at all, appears to be based upon a misunderstanding of the facts since there is evidence of record indicating treatment for the shoulder in November 2009 by the Veteran's primary care physician and the Veteran has stated that he did not seek immediate treatment but waited until his next normal appointment with his primary care physician before raising the problems with his left shoulder caused by the October 2009 injury.  Thus, the examiner's statements that medical records state the Veteran only sought treatment at the time of injury for low back pain or that the incident was not mentioned in the November 2009 primary care note do not appear accurate.

Consequently, having found that the evidence is in equipoise, the Board resolves reasonable doubt in the Veteran's favor.  Service connection for a partial tear of the supraspinatus and tendonosis of the left shoulder is warranted as secondary to the Veteran's service-connected left knee disability



ORDER

Entitlement to service connection for partial tear of the supraspinatus and tendonosis of the left shoulder, as secondary to service-connected left knee strain with internal derangement, status post arthroscopy with excision of the medial plica, is granted.


REMAND

The Board finds that remand is warranted of the Veteran's claim to reopen for service connection for a respiratory disorder as due to exposure to beryllium for additional development. 

The Veteran previously sought service connection for a respiratory disorder as due to exposure to beryllium in service, which claim was denied in a November 2004 rating decision because the evidence failed to show that the Veteran had a current disability resulting from his noted in-service beryllium exposure.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 1705.  Consequently, the Veteran's current claim is one to reopen the previously denied claim.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The regulation defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the present case, it is clear that exposure to beryllium in service can be conceded because the service treatment records show that the Veteran underwent evaluation in May 1988 and May 1989 for respirator medical clearance due to exposure to beryllium.  Consequently, the real issue in this case is whether the Veteran has a current respiratory disorder that is related to such in-service beryllium exposure.  

To date, the evidence has not shown that he has a current respiratory disorder.  VA treatment records do not show treatment for or a diagnosis of any respiratory disorder.  They do, however, show treatment for allergic rhinitis.  The available records also show the Veteran's report to his primary care physician in June 2009 his exposure to beryllium in service and a beryllium lymphocyte proliferation test (Be LPT), a blood test, was conducted and showed a normal response.  A June 2009 Primary Care Note shows the Veteran was told that the Be LPT was negative and that he was aware that it may take years to develop lung disease if this should occur.  Nevertheless, his primary care physician ordered a chest X-ray to be conducted.  The Veteran has reported that this chest X-ray showed he had fibroid strands in his lungs and a hypoinflated right lung.  (See August 2009 statement.)  At his hearing, the Veteran and his spouse testified that he has a mass in his right lung that was revealed by an X-ray.  (See March 2013 hearing transcript.)  The report of this chest X-ray (which the Veteran says was taken in June 2009), however, is not part of the claims file.  

Furthermore, at the hearing, the Veteran gave testimony that further testing had been attempted by the Ann Arbor VA Medical Center but for one reason or another results were never given because either the sample was lost or insufficient.  It sounds like he testified that they did the blood test (the Be LPT) twice and then did a bronchial lavage that was returned from the laboratory as QNS (quantity not sufficient).  As previously stated, the results of a Be LPT (blood test) conducted in June 2009 are of record; however, there is no record of any other tests having been conducted.  The Board notes that the last VA treatment record in the claims file is from February 2010 so it is very likely that these other tests the Veteran testified about were conducted after that date.  

Finally, the Veteran has reported he has the following symptoms that he relates to his beryllium exposure in service:  dry non-productive cough, difficulty breathing, shortness of breath, low oxygen saturation levels, and an inability to lay flat because it causes labored breathing.  The Veteran and his spouse further testified that the Veteran is on steroid and other inhalers, including Albuterol.  The Board notes that the available VA treatment records do not show the Veteran was on any prescribed inhalers in 2009; however, there is an October 2002 Progress Care Full H&P note from the Ann Arbor VA Medical Center that shows an assessment of questionable reactive airway disease and that an Albuterol inhaler was prescribed.  In addition, the Veteran reported at the August 2011 VA examination that he occasionally uses a prescribed Albuterol inhaler.  

Consequently, additional VA treatment records should be obtained and associated with the Veteran's claims file.  These include VA treatment records from the VA Medical Center in Ann Arbor, Michigan, since October 2002.  The Veteran also testified that physicians at the VA Medical Center in Saginaw, Michigan, followed him for his claimed respiratory problems; however, there are no records from the Saginaw VA Medical Center in the claims file.  On remand, these records, if any, should also be associated with the claims file.

Furthermore, the Veteran underwent VA examinations in October 2004 and August 2011 related to this claim.  Both VA examiners stated that chest X-rays and pulmonary function tests (PFTs) conducted were normal; however, the actual reports of these tests are not in the claims file.  On remand, they should be associated therewith.

Moreover, at the hearing, the Veteran testified that his new primary care physician at the VA Medical Center in Hampton, Virginia, was supposed to do another series of tests the week following the hearing.  Consequently, the Veteran's treatment records from the Hampton VA Medical Center should be associated with his claims file.

Finally, if after obtaining all available evidence it is shown that the Veteran in fact has some kind of respiratory disorder (to include a right lung mass), then the Veteran's claims file should be forwarded to a VA physician with the appropriate medical expertise to answer the question of whether any current respiratory disorder the Veteran has is related to his in-service exposure to beryllium.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file the following medical records:
a.  VA treatment records from the VA Medical Center in Ann Arbor, Michigan, from October 2002 until June 2012 (when the Veteran moved to Virginia), to include the reports of all chest X-rays (especially the one from June 2009) and all PFTs obtained.
b.  VA treatment records from the VA Medical Center in Saginaw, Michigan, if any, to include the reports of all chest X-rays and all PFTs obtained.
c.  VA treatment records from the VA Medical Center in Hampton, Virginia, to include the reports of all chest X-rays and all PFTs obtained.
d.  The reports of the chest X-rays and PFTs performed in conjunction with the VA examinations conducted in October 2004 and August 2011.
	
2.  Thereafter, if the evidence shows the Veteran has a current respiratory disorder (to include a right lung mass), then forward the Veteran's claims file to a VA physician who has the appropriate medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current respiratory disorder the Veteran has is related to his in-service exposure to beryllium.  The physician should provide a statement of the reasoning behind the medical opinion provided with a discussion of the evidence and/or medical or scientific literature used to support the opinion.  If the physician is not able to provide an opinion without resorting to mere speculation, then he/she should so state and explain why an opinion cannot be rendered (e.g., insufficient or missing evidence, lack of personal knowledge, lack of general medical/scientific knowledge, etc.).

3.  Thereafter, the Veteran's claim to reopen for service connection for a respiratory disorder should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


